EXHIBIT 99.1 For Immediate Release November 10, 2010 PENINSULA GAMING REPORTS RESULTS FOR THE THIRD QUARTER AND NINE-MONTH PERIOD ENDED SEPTEMBER 30, 2010 Dubuque, IA – November 10, 2010 – Peninsula Gaming, LLC (the "Company") today announced financial results for the third quarter and nine-month period ended September 30, 2010.The Company is the parent of (i) Diamond Jo, LLC ("DJL"), which owns and operates the Diamond Jo Casino in Dubuque, Iowa, (ii) Diamond Jo Worth, LLC ("DJW"), which owns and operates the Diamond Jo Casino in Worth County, Iowa, (iii) The Old Evangeline Downs, L.L.C. ("EVD"), which owns and operates the Evangeline Downs Racetrack and Casino in Opelousas, Louisiana and five off-track betting parlors in Louisiana, and (iv) Belle of Orleans, L.L.C. (“ABC”), which owns and operates the Amelia Belle Casino in Amelia, Louisiana. ($ in thousands) Three months ended September 30, Nine months ended September 30, % change % change Total net revenues $ $ % $ $ % Consolidated Adjusted EBITDA (1) $ $ % $ $ % Income from operations $ $ % $ $ % Net income (loss) $ $ NM $ $ NM ($ in thousands) Net Revenues Net Revenues Three months ended September 30, Nine months ended September 30, % change % change Diamond Jo Dubuque $ $ -3.3 % $ $ -6.8 % Diamond Jo Worth $ $ % $ $ % Evangeline Downs $ $ -5.2 % $ $ -9.6 % Amelia Belle $ $ - NM $ $ - NM Total $ $ % $ $ % 1 ($ in thousands) Adjusted EBITDA(1) by Property Adjusted EBITDA(1) by Property Three months ended September 30, Nine months ended September 30, % change % change Diamond Jo Dubuque $ $ -3.3 % $ $ -4.4 % Margin % % 0 bp % % +90 bp Diamond Jo Worth $ $ % $ $ % Margin % % +90 bp % % +160 bp Evangeline Downs $ $ -5.0 % $ $ -14.5 % Margin % % +10 bp % % -150 bp Amelia Belle $ $ - NM $ $ - NM Margin % NM NM % NM NM Total Consolidated Property Adjusted EBITDA(1) $ $ % $ $ % Margin % % +30 bp % % +10 bp See “Non-GAAP Financial Measures” for a definition of Adjusted EBITDA, Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA and more information relating to such non-GAAP financial measures. “The third quarter of 2010 was not considerably different from the second quarter as the macroeconomic environment continues to be difficult and the consumer continues to remain on the sideline given the many uncertainties in the economy, making for a challenging environment in which to generate growth in our markets,” said Brent Stevens, Chief Executive Officer of the Company.“At Evangeline Downs, the ongoing weakness in the Baton Rouge, Lake Charles, and EVD gaming markets led to declines in revenue and Adjusted EBITDA, although the property remains in-line with the overall market.In addition, our Diamond Jo Dubuque property saw a decline in revenue due to overall weakness in the economy; however, our cost control management continues to keep our margins at a consistent high level.Our Diamond Jo Worth property performed to expectations on the top line while we continue to generate margin gains due to prudent operating improvement initiatives.And at our newest property, the Amelia Belle Casino, revenue was partially affected in the quarter by the weak market conditions cited previously. We do not expect the fourth quarter of 2010 to be much different in terms of the overall operating environment in Iowa and Louisiana, but we will continue to provide our customers with the highest quality experience at all of our properties, look to generate top-line and margin expansion and grow the company in a rational and prudent manner to provide value for our stakeholders.” Third Quarter 2010 Results Net revenues for the third quarter of 2010 were $81.9 million, Consolidated Property Adjusted EBITDA was $27.2 million and Consolidated Adjusted EBITDA was $25.4 million.For the third quarter of 2009, consolidated revenues were $71.3 million, Consolidated Property Adjusted EBITDA was $23.4 million and Consolidated Adjusted EBITDA was $22.1 million. For the third quarter 2010, on a generally accepted accounting principles ("GAAP") basis, the Company reported net income of $2.3 million.Net loss for the third quarter 2009 on a GAAP basis was $20.2 million.The Company took a $22.5 million charge during the third quarter 2009 due to the early retirement of debt. Nine Months 2010 Results For the nine months ended September 30, 2010, consolidated net revenues were $242.4 million, Consolidated Property Adjusted EBITDA was $80.8 million and Consolidated Adjusted EBITDA was $75.8 million. For the nine months ended September 30, 2009, consolidated net revenues were $216.7 million, Consolidated Property Adjusted EBITDA was $71.9 million and Consolidated Adjusted EBITDA was $67.5 million. On a GAAP basis, for the nine months ended September 30, 2010, the Company reported net income of $6.0 million. Net loss for the nine months ended September 30, 2009 on a GAAP basis was $11.3 million.The Company took a $22.5 million charge during the first nine months of 2009 due to the early retirement of debt. 2 Property Highlights Diamond Jo Dubuque Net revenues at DJL for the third quarter of 2010 declined to $17.7 million from $18.3 million in the third quarter of 2009 primarily due to general weakness in the Dubuque market.Net revenues for the third quarter of 2010 include casino revenues of $17.7 million and food and beverage and other revenues of $2.6 million, less promotional allowances of $2.6 million.Adjusted EBITDA at DJL for the third quarter of 2010 was $6.2 million, a decline of $0.2 million from $6.4 million in the prior-year quarter, while Adjusted EBITDA margin for the third quarter was 35.2%, equal to the prior-year quarter. For the nine-month period ended September 30, 2010, DJL's net revenues declined $3.8 million to $52.1 million, compared to $55.9 million for the prior-year period.Adjusted EBITDA at DJL declined $0.8 million to $18.0 million for the nine-month period ended September 30, 2010, compared to $18.8 million in the prior-year period. Diamond Jo Worth Net revenues at DJW during the third quarter of 2010 were $22.8 million, an increase of $0.5 million from $22.3 million in the third quarter of 2009.Net revenues include casino revenues of $21.2 million, food and beverage revenues of $1.2 million, and other revenues (primarily related to gasoline and merchandise sales at the convenience store located adjacent to the casino) of $2.4 million, less promotional allowances of $2.0 million.Adjusted EBITDA at DJW increased $0.4 million to $9.7 million in the third quarter of 2010 from $9.3 million in the third quarter of 2009. For the nine-month period ended September 30, 2010, DJW's net revenues increased $2.2 million to $66.2 million, compared to $64.0 million for the prior-year period.Adjusted EBITDA at DJW increased $2.0 million to $27.8 million for the nine-month period ended September 30, 2010, compared to $25.8 million in the prior-year period. An independent third party developer and operator began construction in May 2010 on a new 60-room hotel in close proximity to the DJW casino, which is expected to be completed in the first quarter of 2011. Evangeline Downs Racetrack and Casino For the third quarter of 2010, EVD's net revenues were $29.1 million, a decrease of $1.6 million from $30.7 million in the third quarter of 2009 due primarily to continued weakness in the Louisiana Baton Rouge, Lake Charles, and EVD gaming markets.Net revenues for the quarter include casino revenues of $23.3 million, racing and off-track betting revenues of $4.6 million, video poker revenues of $1.1 million, and food and beverage and other revenues of $3.0 million, less promotional allowances of $2.9 million. Adjusted EBITDA at EVD during the third quarter of 2010 was $7.3 million, a decline of $0.4 million from $7.7 million in the third quarter of 2009. For the nine-month period ended September 30, 2010, EVD's net revenues were $87.4 million, a decrease of $9.3 million from $96.7 million for the prior-year period.Adjusted EBITDA at EVD decreased $4.0 million to $23.3 million for the nine-month period ended September 30, 2010, compared to $27.3 million in the prior-year period. A third party developer and operator is currently constructing a 117-room hotel adjacent to EVD’s racino. The hotel will include 41 suites, two meeting rooms, an indoor pool, and is expected to open to the public later this month.In June 2010, the Company opened its fifth off-track betting parlor (“OTB”) located in St. Martinville, Louisiana, and began offering video poker in September 2010.The OTB is now currently operating 66 video poker games. Amelia Belle Casino On October 22, 2009, PGL acquired the Amelia Belle Casino, in Amelia, Louisiana, which is located in the south-central part of the state.For the third quarter of 2010, net revenues at ABC were $12.4 million.Net revenues for the quarter include casino revenues of $13.3 million and food and beverage and other revenues of $1.1 million, less promotional allowances of $2.0 million.Adjusted EBITDA at ABC during the third quarter of 2010 was $3.9 million, while EBITDA margin declined 70 basis points sequentially from the second quarter. For the nine-month period ended September 30, 2010, ABC's net revenues were $36.7 million.Adjusted EBITDA at ABC for the nine-month period ended September 30, 2010 was $11.7 million. General Corporate General corporate Adjusted EBITDA was $(1.8) million for the third quarter of 2010 compared to ($1.3) million for the same period in 2009.For the nine-month period ended September 30, 2010, general corporate Adjusted EBITDA was $(5.0) million compared to $(4.5) million during the prior-year period. 3 Liquidity and Capital Resources The Company ended the third quarter of 2010 with $23.6 million in cash and cash equivalents on hand, and $4.9 million in restricted cash. Total debt outstanding was $538.9 million. After taking into account outstanding letters of credit, the Company had $56.8 million available under its $58.5 million revolving credit facility at September 30, 2010. During the third quarter of 2010, the Company had cash outflows of $1.7 million related to capital expenditures. Of this amount, $0.8 million related to the completion of the event center and new OTB by EVD and $0.2 million related to renovations at ABC.The Company had maintenance capital expenditures at its four properties of approximately $0.7 million in the aggregate. About Peninsula Gaming Peninsula Gaming, through its subsidiaries, engages in the ownership and operation of casino and off-track betting parlors. It owns and operates the Diamond Jo casino in Dubuque, Iowa; the Evangeline Downs Racetrack and Casino in St. Landry Parish, Louisiana; five off-track betting parlors in Port Allen, New Iberia, Henderson, Eunice and St. Martinville, Louisiana; the Diamond Jo casino in Worth County, Iowa; and the Amelia Belle Casino in Amelia, Louisiana. The Company was founded in 1999 and is based in Dubuque, Iowa.The Company is a subsidiary of Peninsula Gaming Partners, LLC. Non-GAAP Financial Measures We define EBITDA as earnings before interest, taxes, and depreciation and amortization. We define Adjusted EBITDA as EBITDA adjusted, as applicable, for non-cash equity based compensation, development expense, pre-opening expense, affiliate management fees, loss on early retirement of debt and gain or loss on disposal of assets. We define Consolidated Adjusted EBITDA as the Adjusted EBITDA of the Company on a consolidated basis.We define Consolidated Property Adjusted EBITDA as the sum of Adjusted EBITDA of each of our gaming properties at EVD, DJW, DJL and ABC. We believe that Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA are useful measures in evaluating our operating performance because (i) our investors and other interested parties use these measures as a measure of financial performance and debt service capabilities, (ii) our management uses these measures for internal planning purposes, including evaluating aspects of our operating budget, our ability to meet future debt service, and our capital expenditure and working capital requirements, and (iii) our board of managers and management use these measures for determining certain management compensation targets and thresholds. We believe that Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA are more useful for these purposes than EBITDA because their use facilitates measuring operating performance on a more consistent basis by removing the impact of certain items not directly resulting from the operation of our business in the ordinary course. However, EBITDA, Adjusted EBITDA, Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA are not measures of financial performance under GAAP. Accordingly, the use of these measures should not be construed as an alternative to operating income, as an indicator of the Company's operating performance, or as an alternative to cash flow from operating activities, as a measure of liquidity, or as an alternative to any other measure determined in accordance with GAAP. The Company has significant uses of cash, including capital expenditures, interest payments and debt principal repayments, which are not reflected in Consolidated Adjusted EBITDA or Consolidated Property Adjusted EBITDA. Because Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA exclude some items that affect net income, the use of these measures may vary among companies and may not be comparable to similarly titled measures of other companies. A reconciliation of Consolidated Property Adjusted EBITDA and Consolidated Adjusted EBITDA to net income on a GAAP basis is provided at the end of this release. FORWARD-LOOKING STATEMENTS This news release contains “forward-looking statements” within the meaning of the securities laws, including statements relating to the Company’s outlook or expectations for earnings, revenues, expenses, depreciation and amortization, asset quality, cash flow measures, local economic conditions, or other future financial or business performance, strategies or expectations. The words “estimate,” “plan,” “project,” “forecast,” “expect,” “intend,” “anticipate,” “believe,” “seek,” “target,” “guidance,” “outlook” and similar expressions are intended to identify forward looking statements. These statements reflect management’s judgment based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. With respect to these forward-looking statements, management has made assumptions regarding, among other things, economic trends, customer behaviors, the availability of financing and overall liquidity. 4 Future performance cannot be ensured.Actual results may differ materially from those in the forward looking statements. Some factors that could cause actual results to differ include but are not limited to: general economic conditions, competition, risks associated with new ventures, government regulation, including licensure requirements, legalization of gaming, availability of financing on commercially reasonable terms, changes in interest rates, future terrorist acts, weather, environmental impacts, and other risks referenced in our Annual Report on Form 10-K, including in Part I, Item 1A, “Risk Factors”, and from time to time in our other filings with the SEC. Forward-looking statements speak only as of the date they were made, and the Company undertakes no obligation to update or revise any forward-looking statements in light of new information or future events. You should not place undue reliance on any forward-looking statements, which speak only as of the date of this release. The Company is not obligated to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this news release. 5 Peninsula Gaming, LLC Condensed Consolidated Statements of Operations (Unaudited) (In thousands) ThreeMonths Ended September30,2010 ThreeMonths Ended September30,2009 NineMonths Ended September30,2010 NineMonths Ended September30,2009 REVENUES: Casino $ Racing Video poker Food and beverage Other Less promotional allowances (9,673 ) (7,233 ) (27,890 ) (20,358 ) Total net revenues EXPENSES: Casino Racing Video poker Food and beverage Other Selling, general and administrative Depreciation and amortization Pre-opening expense 8 - 33 - Development expense - 28 Affiliate management fees Loss on disposal of assets 17 54 Total expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense, net of amounts capitalized (14,929 ) (13,437 ) (44,684 ) (35,621 ) Loss on early retirement of debt - (22,475 ) - (22,475 ) Total other expense (14,249 ) (35,414 ) (43,012 ) (56,591 ) NET INCOME (LOSS) $ $ ) $ $ ) 6 Peninsula Gaming, LLC Supplemental Data Schedule (Unaudited) (In thousands) The following is a reconciliation of Consolidated Property Adjusted EBITDA and Consolidated Adjusted EBITDA to Net Income: ThreeMonthsEnded September30,(1) NineMonthsEnded September30,(1) Diamond Jo Dubuque $ Diamond Jo Worth Evangeline Downs Amelia Belle — — ConsolidatedProperty Adjusted EBITDA (1) General Corporate ) Consolidated Adjusted EBITDA (1) Non-cash equity based compensation - - Depreciation and amortization Pre-opening expense - - Development expense - Affiliate management fees Loss on disposal of assets Interest expense, net Loss on early retirement of debt - - Net income (loss) $ (1)See “Non-GAAP Financial Measures” for a definition of Adjusted EBITDA, Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA and more information relating to such non-GAAP financial measures. Contact: Peninsula Gaming, LLC 301 Bell Street Dubuque, Iowa52001 Natalie A. Schramm, 563-690-4977 7
